Citation Nr: 0717250	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-25 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits from a September 2003 rating decision granting 
service connection for dysthymia and anxiety.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant in this case is an attorney at law who 
previously represented the veteran in a VA proceeding.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2005, a statement of the 
case was issued in July 2005, and a substantive appeal was 
received in August 2005.  

The Board notes that by rating decision in October 2005, the 
RO increased the rating for service-connected low back 
disability from 20 percent to 60 percent, effective from May 
9, 1996.  However, after review of the claims file, the Board 
finds that the only matter properly in appellate status is 
the issue of entitlement to payment of attorney fees in 
connection with a September 2003 rating decision which 
granted secondary service connection for dysthymia and 
anxiety.  


FINDING OF FACT

A final Board decision was not promulgated on the issue of 
entitlement to service connection for dysthymia and anxiety.


CONCLUSION OF LAW

The criteria for payment to the appellant of fees for 
attorney services from past-due benefits awarded to the 
veteran based on the RO's grant of service connection for 
dysthymia and anxiety are not met.  38 U.S.C.A. § 5904 (West 
2002); 38 C.F.R. 
§ 20.609 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a claim for attorney fees from 
past due benefits from a September 2003 rating decision, 
which granted service connection for dysthymia and anxiety.  
Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a one-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than one year following the date on which that 
Board decision was promulgated. See In re Mason, 13 Vet.App. 
79, 83-86 (1999).

In In the Matter of the Fee Agreement of Smith, 4 Vet.App. 
487, 490 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue involved in a case.  
In In the Matter of the Fee Agreement of Stanley, 10 Vet.App. 
104, 107 (1997), the Court also held that the issue extant in 
the final Board decision in a case must be the same issue for 
which the attorney is seeking payment.

In this case, there has been no final Board decision on the 
issue for which the appellant seeks payment, i.e., 
entitlement to service connection for dysthymia and anxiety.  
The Board's decision of February 1999 addressed the veteran's 
appeal on the issue of whether new and material evidence had 
been submitted to reopen the claim for entitlement to service 
connection for a chronic back disorder.  The veteran and the 
appellant signed a contingent fee agreement in March 1999.  A 
subsequent Order of the Court in August 1999 granted a Joint 
Motion for Remand by the parties and vacated the Board's 
February 1999 decision, and remanded the matter to the Board.  
In a May 2000 decision, pursuant to the Court Order and Joint 
Motion for Remand, the Board reopened the veteran's claim for 
entitlement to service connection for chronic back disorder, 
and denied the issue on the merits.  Again, a subsequent 
Court Order in December 2000 granted another Joint Motion for 
Remand.  In turn, the Board remanded the case for further 
development in April 2001.  The Agency of Original 
Jurisdiction (AOJ) issued a rating decision in February 2003 
that granted service connection for degenerative joint 
disease of the lumbar spine with facet joint, arthritis, 
status-post laminectomy with fusion at L2-L5, claimed as 
acquired back condition.  This disability was evaluated under 
the appropriate schedular criteria.  In July 2003, the 
appellant was informed that he had been awarded attorney fees 
from the past-due benefits in connection with the award of 
service connection for the low back disability.

Based on an August 2002 VA examination for the veteran's low 
back disability, the AOJ inferred a claim for depression 
secondary to the veteran's low back disability.  The February 
2003 rating decision deferred this issue pending a VA 
examination.  By rating action of September 2003, the RO 
granted service connection for dysthymia and anxiety 
associated with degenerative joint disease of the lumbar 
spine with facet joint, arthritis, status-post laminectomy 
with fusion at L2-L5, claimed as acquired back condition.  

In support of the payment of attorney fees, the appellant 
argued in an August 2005 letter that the September 2003 award 
was a direct result of his representation on the issue of low 
back disability for which he was entitled to attorney fees.  
He also provided that the February 2003 rating decision 
deferred a decision on  the issue of depression secondary to 
low back disability.  He further stated that the claim for 
depression secondary to low back condition was considered 
filed in August 2002 and that he represented the veteran 
during the period between the claim for service connection 
for dysthymia and anxiety and the date of the rating decision 
granting service connection for these disabilities as 
secondary to the joint disease.  

The appellant also relies on 38 C.F.R. § 20.609(h)(e)(i), 
which provides in pertinent part that if an increased 
evaluation is subsequently granted as the result of an  
appeal of the disability evaluation initially assigned by the 
agency of original jurisdiction, and if the attorney-at-law 
represents the claimant or appellant in that phase of the 
claim, the attorney-at-law will be paid a supplemental 
payment based upon the increase granted on appeal, to the 
extent that the increased amount of disability is found to 
have existed between the initial effective date of the award 
following the grant of service connection and the date of the 
rating action implementing the appellate decision granting 
the increase.

Nevertheless, the Board believes the appellant's reliance on 
this provision is misplaced.  This regulation clearly refers 
to an increase of a disability rating from an initial 
evaluation assigned upon a grant of service connection.  In 
the instant case, the September 2003 rating decision did not 
effectuate an increase of the disability rating assigned to 
the veteran's low back disability, but rather granted service 
connection for an entirely separate disability based on a new 
claim filed during August 2002.  

The Board understands that the grant of secondary service 
connection for dysthymia and anxiety could never have been 
made without the grant of service connection for low back 
disability.  Nevertheless, the Board does not view a grant of 
service connection for a separate disability, secondary or 
otherwise, as analogous to an allowance of an increased 
rating for a disability.  They are separate issues governed 
by different laws and regulations.  

Moreover, the outcome concerning attorney fees would be the 
same even if the RO had granted service connection for 
dysthymia and anxiety in the same February 2003 rating 
decision that it granted service connection for low back 
disability, rather than deferring the issue, because it still 
would have been considered a grant of a separate disability 
from the August 2002 claim, and not an increased rating.   

Further, it is irrelevant that the attorney was the veteran's 
representative during this time because the fee agreement 
signed in March 1999 was only applicable to claims where 
there had been a final Board decision in the prior year.  A 
review of the claims files reveals that there was no final 
Board decision with respect to the issue of service 
connection for dysthymia and anxiety, and no reasonably-
raised service connection claim for dysthymia and anxiety was 
properly before the Board at any time prior to August 2002, 
the date of the claim.  Pursuant to statute and VA 
regulations, a fee may not be charged, allowed, or paid for 
an attorney's services with respect to services provided 
before the date on which the Board first makes a final 
decision in a case.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c).

For the reasons set forth above, the Board finds that the 
appellant is not entitled to payment of attorney fees from 
past-due benefits based on the AOJ's September 2003 decision 
granting the veteran service connection for dysthymia and 
anxiety from August 2002.


ORDER

Entitlement to payment of attorney fees from past-due 
benefits from a September 2003 rating decision granting 
service connection for dysthymia and anxiety is not 
warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


